Citation Nr: 1401231	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for Parkinson's Disease, to include as due to herbicide exposure and as secondary to service-connected headache disorder.



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the RO that, in pertinent part, denied service connection for Parkinson's Disease, to include as due to herbicide exposure.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

The Veteran initially claimed that currently diagnosed Parkinson's disease was related to the unverified exposure of herbicides (Agent Orange) during service.  

More recently, the Veteran asserted that currently diagnosed Parkinson's disease might have been due to a traumatic brain injury he suffered during service as a result of a motor vehicle accident.  See Veteran's July 2012 statement.  The Veteran has been granted service connection for a chronic headache disorder as a result of the in-service motor vehicle accident in August 1971.

The Veteran has not been afforded a VA examination in regard to his claim of service connection for Parkinson's disease.  In light of the Veteran's most recent assertions, the Board finds that a VA examination is needed in order to assist in determining the likely etiology of the claimed Parkinson's disease, to include as due to the service-connected headache disability or as incurred as the result of an in-service motor vehicle accident.  

Further, the last VA treatment record is dated May 29, 2012 from the East Orange VA Medical Center (VAMC).  On remand, copies of any outstanding VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his representative appropriate VCAA notice on the claim of service connection for Parkinson's disease, to include as due to service-connected chronic headache disability.  See 38 C.F.R. § 3.310.  A copy of the notice letter, and any reply, should be included in the claims file.

2.  The RO also should take all indicated action to obtain copies of all treatment records from the East Orange VAMC from May 30, 2012 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

3.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed Parkinson's disease.  The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review has been accomplished.  Any necessary testing should be conducted and any pertinent findings should be documented in the examination report.

The VA examiner must address the in-service treatment records which reveal reports of headaches after a motor vehicle accident in August 1971.  Then, the VA examiner must provide an opinion as to the following:

 (a)  Is it as least as likely as not (i.e., 50 percent or greater chance) that currently diagnosed Parkinson's disease was caused or aggravated by a head injury or other condition incurred during in-service motor vehicle accident?

(b)  Is it as least as likely as not (i.e. 50 percent or greater chance) that currently diagnosed Parkinson's disease was caused or aggravated (permanently worsened in severity beyond a natural progression) by the service-connected headache disability?  

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the Parkinson's disease prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions should be accompanied by a clear rationale. If the examiner(s) cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should then be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


